GOODWYN, Justice.
On October 19, 1962, appellant filed in the circuit court of Dale County a petition for mandamus to require appellee, the Judge of Probate of said county, to make certain changes in the names of candidates for county commissioner from district No. 3 on ballots to be used in the general election to be held on November 6, 1962. The trial court issued a rule nisi on October 19, and set “a hearing on the rule nisi” for October 25. An oral hearing was had on the date set and on October 26 a judgment was rendered denying the petition for mandamus. On October 29, petitioner took this appeal from that judgment. The case was submitted here on March 29, 1963.
It seems clear that the case is moot. Accordingly, we have no alternative but to dismiss the appeal. It has been held that if an event, pending appeal, makes determination of the appeal unnecessary, or renders it clearly impossible for the appellate court to grant effectual relief, the appeal will be dismissed. State ex rel. City of Prichard v. Jansen, 271 Ala. 104, 106, 122 So.2d 736; McDonald v. Lyle, 270 Ala. 715, 717, 121 So.2d 885; State ex rel. Lloyd v. Morris, 262 Ala. 432, 433, 79 So.2d 431; Shelton v. Shelton, 248 Ala. 48, 49, 26 So.2d 553.
Appeal dismissed.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.